(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 CTS CORP. v. WALDBURGER ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

       No. 13–339.      Argued April 23, 2014—Decided June 9, 2014
Federal law pre-empts state-law statutes of limitations in certain tort
  actions involving personal injury or property damage arising from the
  release of a hazardous substance, pollutant, or contaminant into the
  environment. 42 U. S. C. §9658. Petitioner CTS Corporation sold
  property on which it had stored chemicals as part its operations as an
  electronics plant. Twenty-four years later, respondents, the owners
  of portions of that property and adjacent landowners, sued, alleging
  damages from the stored contaminants. CTS moved to dismiss, cit-
  ing a state statute of repose that prevented subjecting a defendant to
  a tort suit brought more than 10 years after the defendant’s last cul-
  pable act. Because CTS’s last act occurred when it sold the property,
  the District Court granted the motion. Finding §9658 ambiguous, the
  Fourth Circuit reversed, holding that the statute’s remedial purpose
  favored pre-emption.
Held: The judgment is reversed.
723 F. 3d 434, reversed.
     JUSTICE KENNEDY delivered the opinion of the Court with respect to
  all but Part II–D, concluding that §9658 does not pre-empt state
  statutes of repose. Pp. 5–16.
     (a) The outcome here turns on whether §9658 distinguishes be-
  tween statutes of limitations and statutes of repose, which are both
  used to limit the temporal extent or duration of tort liability. There
  is considerable common ground in the policies underlying the two,
  but their specified time periods are measured differently and they
  seek to attain different purposes and objectives. Statutes of limita-
  tions are designed to promote justice by encouraging plaintiffs to pur-
  sue claims diligently and begin to run when a claim accrues. Stat-
2                      CTS CORP. v. WALDBURGER

                                  Syllabus

    utes of repose effect a legislative judgment that a defendant should
    be free from liability after a legislatively determined amount of time
    and are measured from the date of the defendant’s last culpable act
    or omission. The application of equitable tolling underscores their
    difference in purpose. Because a statute of limitations’ purpose is not
    furthered by barring an untimely action brought by a plaintiff who
    was prevented by extraordinary circumstances from timely filing, eq-
    uitable tolling operates to pause the running of the statute. The pur-
    pose of statutes of repose are unaffected by such circumstances, and
    equitable tolling does not apply. Pp. 5–8.
       (b) The text and structure of §9658 resolve this case. Under that
    provision, pre-emption is characterized as an “[e]xception,”
    §9658(a)(1), to the regular rule that the “the statute of limitations es-
    tablished under State law” applies. The “applicable limitations peri-
    od,” the “commencement date” of which is subject to pre-emption, is
    defined as “the period specified in a statute of limitations.”
    §9658(b)(2). That term appears four times, and “statute of repose”
    does not appear at all. While it is apparent from the historical devel-
    opment of the two terms that their general usage has not always
    been precise, their distinction was well enough established to be re-
    flected in the 1982 Study Group Report that guided §9658’s enact-
    ment, acknowledged the distinction, and urged the repeal of both
    types of statutes. Because that distinction is not similarly reflected
    in §9658, it is proper to conclude that Congress did not intend to pre-
    empt statutes of repose.
       Other textual features further support this conclusion. It would be
    awkward to use the singular “applicable limitations period” to man-
    date pre-emption of two different time periods with two different
    purposes. And the definition of that limitations period as “the peri-
    od” during which a “civil action” under state law “may be brought,”
    §9658(b)(2), presupposes that a civil action exists. A statute of re-
    pose, in contrast, can prohibit a cause of action from ever coming into
    existence. Section 9658’s inclusion of a tolling rule also suggests that
    the statute’s reach is limited to statutes of limitations, which tradi-
    tionally have been subject to tolling. Respondents contend that
    §9658 also effects an implied pre-emption because statutes of repose
    create an obstacle to Congress’ purposes and objectives, see Wyeth v.
    Levine, 555 U. S. 555, 563–564. But the level of generality at which
    the statute’s purpose is framed affects whether a specific reading will
    further or hinder that purpose. Here, where Congress chose to leave
    many areas of state law untouched, respondents have not shown that
    statutes of repose pose an unacceptable obstacle to the attainment of
    statutory purposes. Pp. 8–16.
                     Cite as: 573 U. S. ____ (2014)                     3

                                Syllabus

   KENNEDY, J., delivered the opinion of the Court, except as to Part
II–D. SOTOMAYOR, and KAGAN, JJ., joined that opinion in full, and ROB-
ERTS, C. J., and SCALIA, THOMAS, and ALITO, JJ., joined as to all but Part
II–D. SCALIA, J., filed an opinion concurring in part and concurring in
the judgment, in which ROBERTS, C. J., and THOMAS and ALITO, JJ.,
joined. GINSBURG, J., filed a dissenting opinion, in which BREYER, J.,
joined.
                        Cite as: 573 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–339
                                   _________________


      CTS CORPORATION, PETITIONER v. PETER 

               WALDBURGER ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                                 [June 9, 2014]


  JUSTICE KENNEDY delivered the opinion of the Court,
except as to Part II–D.
  The Comprehensive Environmental Response, Compen­
sation, and Liability Act of 1980 (CERCLA), 94 Stat. 2767,
as amended, 42 U. S. C. §9601 et seq., contains a provision
that by its terms pre-empts statutes of limitations appli­
cable to state-law tort actions in certain circumstances.
§9658. Section 9658 applies to statutes of limitations
governing actions for personal injury or property damage
arising from the release of a hazardous substance, pollu­
tant, or contaminant into the environment.
  Section 9658 adopts what is known as the discovery
rule. Under this framework, statutes of limitations in
covered actions begin to run when a plaintiff discovers, or
reasonably should have discovered, that the harm in
question was caused by the contaminant. A person who is
exposed to a toxic contaminant may not develop or show
signs of resulting injury for many years, and so Congress
enacted §9658 out of concern for long latency periods.
  It is undoubted that the discovery rule in §9658 pre­
empts state statutes of limitations that are in conflict with
2               CTS CORP. v. WALDBURGER

                     Opinion of the Court

its terms. The question presented in this case is whether
§9658 also pre-empts state statutes of repose.
   A divided panel of the Court of Appeals for the Fourth
Circuit held that §9658 does pre-empt statutes of repose.
That holding was in error, and, for the reasons that follow,
the judgment of the Court of Appeals must be reversed.
                             I
  Congress enacted CERCLA in 1980 “to promote ‘ “the
timely cleanup of hazardous waste sites” ’ and to ensure
that the costs of such cleanup efforts were borne by those
responsible for the contamination.” Burlington N. & S. F.
R. Co. v. United States, 556 U. S. 599, 602 (2009) (quoting
Consolidated Edison Co. of New York v. UGI Utilities, Inc.,
423 F. 3d 90, 94 (CA2 2005)). The Act provided a federal
cause of action to recover costs of cleanup from culpable
entities but not a federal cause of action for personal
injury or property damage. Instead, CERCLA directed
preparation of an expert report to determine “the ade-
quacy of existing common law and statutory remedies in
providing legal redress for harm to man and the environ­
ment caused by the release of hazardous substances into
the environment,” including “barriers to recovery posed by
existing statutes of limitations.” 42 U. S. C. §9651(e)(1),
(3)(F).
  The 1982 report resulting from that statutory directive
proposed certain changes to state tort law. Senate Com­
mittee on Environment and Public Works, Superfund
Section 301(e) Study Group, Injuries and Damages from
Hazardous Wastes—Analysis and Improvement of Legal
Remedies, 97th Cong., 2d Sess. (Comm. Print 1982) (here­
inafter Study Group Report or Report). As relevant here,
the Study Group Report noted the long latency periods
involved in harm caused by toxic substances and “recom­
mend[ed] that all states that have not already done so,
clearly adopt the rule that an action accrues when the
                 Cite as: 573 U. S. ____ (2014)           3

                     Opinion of the Court

plaintiff discovers or should have discovered the injury or
disease and its cause.” Id., at pt. 1, 256. The Report
further stated: “The Recommendation is intended also to
cover the repeal of the statutes of repose which, in a num­
ber of states[,] have the same effect as some statutes of
limitation in barring [a] plaintiff ’s claim before he knows
that he has one.” Ibid.
   Congress did not wait long for States to respond to some
or all of the Report’s recommendations. Instead, Congress
decided to act at the federal level. Congress amended
CERCLA in 1986 to add the provision now codified in
§9658. Whether §9658 repeals statutes of repose, as the
Study Group Report recommended, is the question to be
addressed here.
   The instant case arose in North Carolina, where CTS
Corporation ran an electronics plant in Asheville from
1959 to 1985. (A subsidiary, CTS of Asheville, Inc., ran
the plant until 1983, when CTS Corporation took over.)
The plant manufactured and disposed of electronics and
electronic parts. In the process, it stored the chemicals
trichloroethylene (TCE) and cis-1, 2-dichloroethane (DCE).
In 1987, CTS sold the property, along with a promise that
the site was environmentally sound. The buyer eventually
sold portions of the property to individuals who, along
with adjacent landowners, brought this suit alleging dam­
age from contaminants on the land. Those who alleged
the injury and damage were the plaintiffs in the trial court
and are respondents here.
   Their suit was brought in 2011, 24 years after CTS sold
the property. The suit, filed in the United States District
Court for the Western District of North Carolina, was a
state-law nuisance action against CTS, petitioner here.
Respondents sought “reclamation” of “toxic chemical con­
taminants” belonging to petitioner, “remediation of the
environmental harm caused” by contaminants, and “mone­
tary damages in an amount that will fully compensate
4                CTS CORP. v. WALDBURGER

                     Opinion of the Court

them for all the losses and damages they have suffered,
. . . and will suffer in the future.” App. to Pet. for Cert.
57a. Respondents claim that in 2009 they learned from
the Environmental Protection Agency that their well
water was contaminated, allegedly while petitioner oper­
ated its electronics plant.
    Citing North Carolina’s statute of repose, CTS moved to
dismiss the claim. That statute prevents subjecting a
defendant to a tort suit brought more than 10 years after
the last culpable act of the defendant. N. C. Gen. Stat.
Ann. §1–52(16) (Lexis 2013) (“[N]o cause of action shall
accrue more than 10 years from the last act or omission of
the defendant giving rise to the cause of action”); Robinson
v. Wadford, ___ N. C. App. ___, ___, 731 S. E. 2d 539, 541
(2012) (referring to the provision as a “statute of repose”).
Because CTS’ last act occurred in 1987, when it sold the
electronics plant, the District Court accepted the recom­
mendation of a Magistrate Judge and granted CTS’ motion
to dismiss.
    A divided panel of the Court of Appeals for the Fourth
Circuit reversed, ruling that §9658 pre-empted the statute
of repose. 723 F. 3d 434 (2013). The majority found §9658
“ambiguous,” but also found that the interpretation in
favor of pre-emption was preferable because of CERCLA’s
remedial purpose. Id., at 443–444.
    Judge Thacker dissented. Id., at 445–454. She found
the statutory text’s exclusion of statutes of repose to be
“plain and unambiguous.” Id., at 445. She further indi­
cated that, even “if the preemptive effect of §9658 were
susceptible to two interpretations, a presumption against
preemption would counsel that we should limit §9658’s
preemptive reach to statutes of limitations without also
extending it to statutes of repose.” Ibid.
    The Courts of Appeals, as well as the Supreme Court of
South Dakota, have rendered conflicting judgments on
this question. Compare Burlington N. & S. F. R. Co. v.
                  Cite as: 573 U. S. ____ (2014)             5

                      Opinion of the Court

Poole Chemical Co., 419 F. 3d 355, 362 (CA5 2005), and
Clark County v. Sioux Equipment Corp., 2008 S. D. 60,
¶¶27–29, 753 N. W. 2d 406, 417, with McDonald v. Sun
Oil Co., 548 F. 3d 774, 779 (CA9 2008). This Court granted
certiorari. 571 U. S. ___ (2014).
                               II

                               A

   The outcome of the case turns on whether §9658 makes
a distinction between state-enacted statutes of limitations
and statutes of repose. Statutes of limitations and stat­
utes of repose both are mechanisms used to limit the
temporal extent or duration of liability for tortious acts.
Both types of statute can operate to bar a plaintiff ’s suit,
and in each instance time is the controlling factor. There
is considerable common ground in the policies underlying
the two types of statute. But the time periods specified
are measured from different points, and the statutes seek
to attain different purposes and objectives. And, as will be
explained, §9658 mandates a distinction between the two.
   In the ordinary course, a statute of limitations creates “a
time limit for suing in a civil case, based on the date when
the claim accrued.” Black’s Law Dictionary 1546 (9th ed.
2009) (Black’s); see also Heimeshoff v. Hartford Life &
Accident Ins. Co., 571 U. S. ___, ___ (2013) (slip op., at 4)
(“As a general matter, a statute of limitations begins to
run when the cause of action ‘ “accrues” ’—that is, when
‘the plaintiff can file suit and obtain relief ’ ” (quoting Bay
Area Laundry and Dry Cleaning Pension Trust Fund v.
Ferbar Corp. of Cal., Inc., 522 U. S. 192, 201 (1997))).
Measured by this standard, a claim accrues in a personal­
injury or property-damage action “when the injury oc­
curred or was discovered.” Black’s 1546. For example,
North Carolina, whose laws are central to this case, has a
statute of limitations that allows a person three years to
bring suit for personal injury or property damage, begin­
6                CTS CORP. v. WALDBURGER

                     Opinion of the Court

ning on the date that damage “becomes apparent or ought
reasonably to have become apparent to the claimant,
whichever event first occurs.” N. C. Gen. Stat. Ann. §1–
52(16).
   A statute of repose, on the other hand, puts an outer
limit on the right to bring a civil action. That limit is
measured not from the date on which the claim accrues
but instead from the date of the last culpable act or omis­
sion of the defendant. A statute of repose “bar[s] any suit
that is brought after a specified time since the defendant
acted (such as by designing or manufacturing a product),
even if this period ends before the plaintiff has suffered a
resulting injury.” Black’s 1546. The statute of repose
limit is “not related to the accrual of any cause of action;
the injury need not have occurred, much less have been
discovered.” 54 C. J. S., Limitations of Actions §7, p. 24
(2010) (hereinafter C. J. S.). The repose provision is there­
fore equivalent to “a cutoff,” Lampf, Pleva, Lipkind,
Prupis & Petigrow v. Gilbertson, 501 U. S. 350, 363 (1991),
in essence an “absolute . . . bar” on a defendant’s temporal
liability, C. J. S. §7, at 24.
   Although there is substantial overlap between the poli­
cies of the two types of statute, each has a distinct purpose
and each is targeted at a different actor. Statutes of limi­
tations require plaintiffs to pursue “diligent prosecution of
known claims.” Black’s 1546. Statutes of limitations
“promote justice by preventing surprises through [plain­
tiffs’] revival of claims that have been allowed to slumber
until evidence has been lost, memories have faded, and
witnesses have disappeared.” Railroad Telegraphers v.
Railway Express Agency, Inc., 321 U. S. 342, 348–349
(1944). Statutes of repose also encourage plaintiffs to
bring actions in a timely manner, and for many of the
same reasons. But the rationale has a different emphasis.
Statutes of repose effect a legislative judgment that a
defendant should “be free from liability after the legisla­
                 Cite as: 573 U. S. ____ (2014)            7

                     Opinion of the Court

tively determined period of time.” C. J. S. §7, at 24; see
also School Board of Norfolk v. United States Gypsum Co.,
234 Va. 32, 37, 360 S. E. 2d 325, 328 (1987) (“[S]tatutes
of repose reflect legislative decisions that as a matter of
policy there should be a specific time beyond which a
defendant should no longer be subjected to protracted
liability” (internal quotation marks omitted)). Like a
discharge in bankruptcy, a statute of repose can be said to
provide a fresh start or freedom from liability. Indeed, the
Double Jeopardy Clause has been described as “a statute
of repose” because it in part embodies the idea that at
some point a defendant should be able to put past events
behind him. Jones v. Thomas, 491 U. S. 376, 392 (1989)
(SCALIA, J., dissenting).
   One central distinction between statutes of limitations
and statutes of repose underscores their differing purposes.
Statutes of limitations, but not statutes of repose, are
subject to equitable tolling, a doctrine that “pauses the
running of, or ‘tolls,’ a statute of limitations when a liti­
gant has pursued his rights diligently but some extraordi­
nary circumstance prevents him from bringing a timely
action.” Lozano v. Montoya Alvarez, 572 U. S. 1, ___
(2014) (slip op., at 7). Statutes of repose, on the other
hand, generally may not be tolled, even in cases of ex­
traordinary circumstances beyond a plaintiff ’s control.
See, e.g., Lampf, supra, at 363 (“[A] period of repose [is]
inconsistent with tolling”); 4 C. Wright & A. Miller, Federal
Practice and Procedure §1056, p. 240 (3d ed. 2002) (“[A]
critical distinction is that a repose period is fixed and its
expiration will not be delayed by estoppel or tolling”);
Restatement (Second) of Torts §899, Comment g (1977).
   Equitable tolling is applicable to statutes of limitations
because their main thrust is to encourage the plaintiff to
“pursu[e] his rights diligently,” and when an “extraordi­
nary circumstance prevents him from bringing a timely
action,” the restriction imposed by the statute of limita­
8                  CTS CORP. v. WALDBURGER

                       Opinion of the Court

tions does not further the statute’s purpose. Lozano,
supra, at ___ (slip op., at 7). But a statute of repose is a
judgment that defendants should “be free from liability
after the legislatively determined period of time, beyond
which the liability will no longer exist and will not be
tolled for any reason.” C. J. S. §7, at 24. As an illustrative
example, under North Carolina law statutes of limitations
may be tolled but statutes of repose may not. See, e.g.,
Monson v. Paramount Homes, Inc., 133 N. C. App. 235,
239–241, 515 S. E. 2d 445, 449 (1999).
                             B
  The relevant provisions of §9658 and its definitions are
central here, so the pre-emption directive is quoted in full:
      “(a) State statutes of limitations for hazardous
    substance cases

         “(1) Exception to State statutes

         “In the case of any action brought under State law
      for personal injury, or property damages, which are
      caused or contributed to by exposure to any hazardous
      substance, or pollutant or contaminant, released into
      the environment from a facility, if the applicable limi­
      tations period for such action (as specified in the State
      statute of limitations or under common law) provides
      a commencement date which is earlier than the feder­
      ally required commencement date, such period shall
      commence at the federally required commencement
      date in lieu of the date specified in such State statute.
         “(2) State law generally applicable
         “Except as provided in paragraph (1), the statute of
      limitations established under State law shall apply in
      all actions brought under State law for personal in-
      jury, or property damages, which are caused or con­
      tributed to by exposure to any hazardous substance,
      or pollutant or contaminant, released into the envi­
      ronment from a facility.
                 Cite as: 573 U. S. ____ (2014)            9

                     Opinion of the Court

       .           .           .           .          .
    “(b) Definitions
       .           .           .           .          .
       “(2) Applicable limitations period
       “The term ‘applicable limitations period’ means the
    period specified in a statute of limitations during
    which a civil action referred to in subsection (a)(1) of
    this section may be brought.
       “(3) Commencement date
       “The term ‘commencement date’ means the date
    specified in a statute of limitations as the beginning of
    the applicable limitations period.
       “(4) Federally required commencement date
       “(A) In general
       “Except as provided in subparagraph (B), the term
    ‘federally required commencement date’ means the
    date the plaintiff knew (or reasonably should have
    known) that the personal injury or property damages
    referred to in subsection (a)(1) of this section were
    caused or contributed to by the hazardous substance
    or pollutant or contaminant concerned.
       “(B) Special rules
       “In the case of a minor or incompetent plaintiff, the
    term ‘federally required commencement date’ means
    the later of the date referred to in subparagraph (A) or
    the following:
       “(i) In the case of a minor, the date on which the
    minor reaches the age of majority, as determined by
    State law, or has a legal representative appointed.
       “(ii) In the case of an incompetent individual, the
    date on which such individual becomes competent or
    has had a legal representative appointed.”
  On the facts of this case, petitioner does not contend
that North Carolina’s 3-year statute of limitations bars
respondents’ suit. Though the suit was filed in 2011, more
10               CTS CORP. v. WALDBURGER

                      Opinion of the Court

than 20 years after petitioner sold the property at issue,
respondents allege that they learned about the contamina­
tion only in 2009.
                              C
   The Court now examines in more detail the question
whether the state statute of repose is pre-empted by the
federal statute.
   The Court of Appeals supported its interpretation of
§9658 by invoking the proposition that remedial statutes
should be interpreted in a liberal manner. The Court of
Appeals was in error when it treated this as a substitute
for a conclusion grounded in the statute’s text and struc­
ture. After all, almost every statute might be described as
remedial in the sense that all statutes are designed to
remedy some problem. And even if the Court identified
some subset of statutes as especially remedial, the Court
has emphasized that “no legislation pursues its purposes
at all costs.” Rodriguez v. United States, 480 U. S. 522,
525–526 (1987) (per curiam). Congressional intent is
discerned primarily from the statutory text. In any event,
were the Court to adopt a presumption to help resolve
ambiguity, substantial support also exists for the proposi­
tion that “the States’ coordinate role in government coun­
sels against reading” federal laws such as §9658 “to re­
strict the States’ sovereign capacity to regulate” in areas of
traditional state concern. FTC v. Phoebe Putney Health
System, Inc., 568 U. S. ___, ___ (2013) (slip op., at 18).
   Turning to the statutory text, the Court notes first that
§9658, in the caption of subsection (a), characterizes pre­
emption as an “[e]xception” to the regular rule.
§9658(a)(1). Section 9658 contains another subsection,
with the heading “State law generally applicable,” that
provides the rule that “the statute of limitations estab­
lished under State law shall apply.” §9658(a)(2). Under
this structure, state law is not pre-empted unless it fits
                  Cite as: 573 U. S. ____ (2014)            11

                      Opinion of the Court

into the precise terms of the exception.
   The statute defines the “applicable limitations period,”
the “commencement date” of which is subject to pre­
emption, as a period specified in “a statute of limitations.”
§9658(b)(2). Indeed, §9658 uses the term “statute of limi­
tations” four times (not including the caption), but not the
term “statute of repose.” This is instructive, but it is not
dispositive. While the term “statute of limitations” has
acquired a precise meaning, distinct from “statute of
repose,” and while that is its primary meaning, it must be
acknowledged that the term “statute of limitations” is
sometimes used in a less formal way. In that sense, it can
refer to any provision restricting the time in which a
plaintiff must bring suit. See Black’s 1546; see also Ernst
& Ernst v. Hochfelder, 425 U. S. 185, 210 (1976). Con­
gress has used the term “statute of limitations” when
enacting statutes of repose. See, e.g., 15 U. S. C. §78u–
6(h)(1)(B)(iii)(I)(aa) (2012 ed.) (creating a statute of repose
and placing it in a provision entitled “Statute of limita­
tions”); 42 U. S. C. §2278 (same). And petitioner does not
point out an example in which Congress has used the term
“statute of repose.” So the Court must proceed to examine
other evidence of the meaning of the term “statute of
limitations” as it is used in §9658. The parties debate the
historical development of the terms “statute of limitations”
and “statute of repose” in an effort to show how these
terms were likely understood in 1986, when Congress
enacted §9658. It is apparent that the distinction between
statutes of limitations and statutes of repose was under­
stood by some courts and scholars before 1986. The 1977
Restatement of Torts noted that “[i]n recent years special
‘statutes of repose’ have been adopted in some states . . . .
The statutory period in these acts is usually longer than
that for the regular statute of limitations, but . . . may
have run before a cause of action came fully into exist­
ence.” Restatement (Second) of Torts §899, Comment g.
12               CTS CORP. v. WALDBURGER

                      Opinion of the Court

   But that usage, now predominant, then was not the only
definition of the two terms. One scholar, writing in 1981,
described multiple usages of the terms, including both a
usage in which the terms are equivalent and also the
modern, more precise usage. McGovern, The Variety,
Policy and Constitutionality of Product Liability Statutes
of Repose, 30 Am. U. L. Rev. 579, 584 (1981) (describing a
statute of repose as “distinct from a statute of limitation
because [a statute of repose] begins to run at a time unre­
lated to the traditional accrual of the cause of action”).
   Respondents note that an entry in Black’s Law Diction­
ary from 1979 describes a statute of limitations as follows:
“Statutes of limitations are statutes of repose.” Black’s
835 (5th ed.). That statement likely reflects an earlier,
broader usage in which the term “statute of repose” re­
ferred to all provisions delineating the time in which a
plaintiff must bring suit. See, e.g., Pillow v. Roberts, 13
How. 472, 477 (1852) (“Statutes of limitation . . . are stat­
utes of repose, and should not be evaded by a forced con­
struction”); Rosenberg v. North Bergen, 61 N. J. 190, 201,
293 A. 2d 662, 667 (1972) (“All statutes limiting in any
way the time within which a judicial remedy may be
sought are statutes of repose”); Black’s 1077 (rev. 4th ed.
1968) (defining “statute of limitations” as “[a] statute . . .
declaring that no suit shall be maintained . . . unless
brought within a specified period after the right accrued.
Statutes of limitation are statutes of repose”); Ballentine’s
Law Dictionary 1233 (2d ed. 1948) (similar). That usage
does not necessarily support respondents’ interpretation,
because the broad usage of the term “statute of repose”
does not mean that the term “statute of limitations” must
refer to both types of statute.
   From all this, it is apparent that general usage of the
legal terms has not always been precise, but the concept
that statutes of repose and statutes of limitations are
distinct was well enough established to be reflected in the
                 Cite as: 573 U. S. ____ (2014)          13

                     Opinion of the Court

1982 Study Group Report, commissioned by Congress. In
one of its recommendations, the Study Group Report
called on States to adopt the discovery rule now embodied
in §9658. Study Group Report, pt. 1, at 256. The Report
acknowledged that statutes of repose were not equivalent
to statutes of limitations and that a recommendation to
pre-empt the latter did not necessarily include the former.
For immediately it went on to state: “The Recommenda­
tion is intended also to cover the repeal of the statutes of
repose which, in a number of states[,] have the same effect
as some statutes of limitation in barring [a] plaintiff ’s
claim before he knows that he has one.” Ibid. The schol­
ars and professionals who were discussing this matter
(and indeed were advising Congress) knew of a clear dis­
tinction between the two.
   The Report clearly urged the repeal of statutes of repose
as well as statutes of limitations. But in so doing the
Report did what the statute does not: It referred to stat­
utes of repose as a distinct category. And when Congress
did not make the same distinction, it is proper to conclude
that Congress did not exercise the full scope of its pre­
emption power.
   While the use of the term “statute of limitations” in
§9658 is not dispositive, the Court’s textual inquiry does
not end there, for other features of the statutory text
further support the exclusion of statutes of repose. The
text of §9658 includes language describing the covered
period in the singular. The statute uses the terms “the
applicable limitations period,” “such period shall com­
mence,” and “the statute of limitations established under
State law.” This would be an awkward way to mandate
the pre-emption of two different time periods with two
different purposes.
   True, the Dictionary Act states that “words importing
the singular include and apply to several persons, parties,
or things” unless “the context indicates otherwise.” 1
14               CTS CORP. v. WALDBURGER

                     Opinion of the Court

U. S. C. §1. But the Court has relied on this directive
when the rule is “ ‘necessary to carry out the evident intent
of the statute.’ ” United States v. Hayes, 555 U. S. 415,
422, n. 5 (2009) (quoting First Nat. Bank in St. Louis v.
Missouri, 263 U. S. 640, 657 (1924)). As discussed, the
context here shows an evident intent not to cover statutes
of repose.
   Further, to return again to the definition of the “appli­
cable limitations period,” the statute describes it as “the
period” during which a “civil action” under state law “may
be brought.” §9658(b)(2). It is true that in a literal sense
a statute of repose limits the time during which a suit
“may be brought” because it provides a point after which a
suit cannot be brought. Ibid.; see C. J. S. §7, at 24 (“A
statute of repose . . . limits the time within which an
action may be brought”). But the definition of the “appli­
cable limitations period” presupposes that “a [covered]
civil action” exists. §9658(b)(2). Black’s Law Dictionary
defines a “civil action” as identical to an “action at law,”
which in relevant part is defined as a “civil suit stating a
legal cause of action.” Black’s 32–33, 279 (9th ed. 2009);
see also id., at 222 (5th ed. 1979).
   A statute of repose, however, as noted above, “is not
related to the accrual of any cause of action.” C. J. S. §7,
at 24. Rather, it mandates that there shall be no cause of
action beyond a certain point, even if no cause of action
has yet accrued. Thus, a statute of repose can prohibit a
cause of action from coming into existence. See, e.g., N. C.
Gen. Stat. Ann. §1–52(16) (“[N]o cause of action shall
accrue more than 10 years from the last act or omission of
the defendant giving rise to the cause of action”); see also
Hargett v. Holland, 337 N. C. 651, 654–655, 447 S. E. 2d
784, 787 (1994) (“A statute of repose creates an additional
element of the claim itself which must be satisfied in order
for the claim to be maintained . . . . If the action is not
brought within the specified period, the plaintiff literally
                  Cite as: 573 U. S. ____ (2014)             15

                      Opinion of the Court

has no cause of action” (internal quotation marks omit­
ted)); Lamb v. Wedgewood South Corp., 308 N. C. 419,
440–441, 302 S. E. 2d 868, 880 (1983). A statute of repose
can be said to define the scope of the cause of action, and
therefore the liability of the defendant. See Hargett,
supra, at 655–656, 447 S. E. 2d, at 788.
   In light of the distinct purpose for statutes of repose, the
definition of “applicable limitations period” (and thus also
the definition of “commencement date”) in §9658(b)(2) is
best read to encompass only statutes of limitations, which
generally begin to run after a cause of action accrues and
so always limit the time in which a civil action “may be
brought.” A statute of repose, however, may preclude an
alleged tortfeasor’s liability before a plaintiff is entitled to
sue, before an actionable harm ever occurs.
   Another and altogether unambiguous textual indication
that §9658 does not pre-empt statutes of repose is that
§9658 provides for equitable tolling for “minor or incompe­
tent plaintiff[s].” §9658(b)(4)(B). As noted in the preced­
ing discussion, a “critical distinction” between statutes of
limitations and statutes of repose “is that a repose period
is fixed and its expiration will not be delayed by estoppel
or tolling.” 4 Wright, Federal Practice and Procedure
§1056, at 240. As a consequence, the inclusion of a tolling
rule in §9658 suggests that the statute’s reach is limited to
statutes of limitations, which traditionally have been
subject to tolling. It would be odd for Congress, if it did
seek to pre-empt statutes of repose, to pre-empt not just
the commencement date of statutes of repose but also
state law prohibiting tolling of statutes of repose—all
without an express indication that §9658 was intended to
reach the latter.
   In addition to their argument that §9658 expressly pre­
empts statutes of repose, respondents contend that §9658
effects an implied pre-emption because statutes of repose
“creat[e] an unacceptable ‘obstacle to the accomplishment
16               CTS CORP. v. WALDBURGER

                    Opinion of Kthe Court
                     Opinion of ENNEDY, J.

and execution of the full purposes and objectives of Con­
gress.’ ” Wyeth v. Levine, 555 U. S. 555, 563–564 (2009)
(quoting Hines v. Davidowitz, 312 U. S. 52, 67 (1941)).
Respondents argue that pre-emption of statutes of repose
advances §9658’s purpose, namely to help plaintiffs bring
tort actions for harm caused by toxic contaminants.
  But the level of generality at which the statute’s pur­
pose is framed affects the judgment whether a specific
reading will further or hinder that purpose. CERCLA, it
must be remembered, does not provide a complete reme-
dial framework. The statute does not provide a general
cause of action for all harm caused by toxic contaminants.
Section 9658 leaves untouched States’ judgments about
causes of action, the scope of liability, the duration of the
period provided by statutes of limitations, burdens of
proof, rules of evidence, and other important rules govern­
ing civil actions. “ ‘The case for federal pre-emption is
particularly weak where Congress has indicated its
awareness of the operation of state law in a field of federal
interest, and has nonetheless decided to stand by both
concepts and to tolerate whatever tension there [is] be­
tween them.’ ” Wyeth, supra, at 574–575 (quoting Bonito
Boats v. Thunder Craft Boats, Inc., 489 U. S. 141, 166–167
(1989)). Respondents have not shown that in light of
Congress’ decision to leave those many areas of state law
untouched, statutes of repose pose an unacceptable obsta­
cle to the attainment of CERCLA’s purposes.
                            D
   Under a proper interpretation of §9658, statutes of
repose are not within Congress’ pre-emption mandate.
Although the natural reading of §9658’s text is that stat­
utes of repose are excluded, the Court finds additional
support for its conclusion in well-established “presump­
tions about the nature of pre-emption.” Medtronic, Inc. v.
Lohr, 518 U. S. 470, 484–485 (1996) (citing Gade v. Na-
                 Cite as: 573 U. S. ____ (2014)           17

                     Opinion of the Court

tional Solid Wastes Management Assn., 505 U. S. 88, 111
(1992) (KENNEDY, J., concurring in part and concurring in
judgment)).
   “[B]ecause the States are independent sovereigns in our
federal system,” the Court “ ‘assum[es] that the historic
police powers of the States were not to be superseded by
the Federal Act unless that was the clear and manifest
purpose of Congress.’ ” Medtronic, supra, at 485 (quoting
Rice v. Santa Fe Elevator Corp., 331 U. S. 218, 230 (1947)).
   It follows that “when the text of a pre-emption clause is
susceptible of more than one plausible reading, courts
ordinarily ‘accept the reading that disfavors pre-emption.’ ”
Altria Group, Inc. v. Good, 555 U. S. 70, 77 (2008) (quoting
Bates v. Dow Agrosciences LLC, 544 U. S. 431, 449 (2005)).
That approach is “consistent with both federalism con­
cerns and the historic primacy of state regulation of mat­
ters of health and safety.” Medtronic, 518 U. S., at 485.
   The effect of that presumption is to support, where
plausible, “a narrow interpretation” of an express pre­
emption provision, ibid., especially “when Congress has
legislated in a field traditionally occupied by the States,”
Altria, supra, at 77. The presumption has greatest force
when Congress legislates in an area traditionally governed
by the States’ police powers. See Rice, supra, at 230. “In
our federal system, there is no question that States pos­
sess the ‘traditional authority to provide tort remedies to
their citizens’ as they see fit.” Wos v. E. M. A., 568 U. S.
___, ___ (2013) (slip op., at 11) (quoting Silkwood v. Kerr-
McGee Corp., 464 U. S. 238, 248 (1984)).
   The result of respondents’ interpretation would be that
statutes of repose would cease to serve any real function.
Respondents have not shown the statute has the clarity
necessary to justify that reading.
                     *   *     *
  The judgment of the Court of Appeals for the Fourth
Circuit is reversed.
                                       It is so ordered.
                 Cite as: 573 U. S. ____ (2014)           1

                     Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 13–339
                         _________________


     CTS CORPORATION, PETITIONER v. PETER 

              WALDBURGER ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                        [June 9, 2014]


   JUSTICE SCALIA, with whom THE CHIEF JUSTICE,
JUSTICE THOMAS, and JUSTICE ALITO join, concurring in
part and concurring in the judgment.
   I join all but Part II–D of JUSTICE KENNEDY’s opinion. I
do not join that Part because I remain convinced that
“[t]he proper rule of construction for express pre-emption
provisions is . . . the one that is customary for statutory
provisions in general: Their language should be given its
ordinary meaning.” Cipollone v. Liggett Group, Inc., 505
U. S. 504, 548 (1992) (SCALIA, J., concurring in judgment
in part and dissenting in part). The contrary notion—
that express pre-emption provisions must be construed
narrowly—was “extraordinary and unprecedented” when
this Court announced it two decades ago, id., at 544, and
since then our reliance on it has been sporadic at best, see
Altria Group, Inc. v. Good, 555 U. S. 70, 99–103 (2008)
(THOMAS, J., dissenting). For the reasons given in the
balance of the opinion, ordinary principles of statutory
construction demonstrate that 42 U. S. C. §9658 pre-empts
only statutes of limitation and not statutes of repose.
                 Cite as: 573 U. S. ____ (2014)          1

                   GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 13–339
                         _________________


     CTS CORPORATION, PETITIONER v. PETER 

              WALDBURGER ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                        [June 9, 2014]


  JUSTICE GINSBURG, with whom JUSTICE BREYER joins,
dissenting.
  North Carolina’s law prescribing “periods . . . for the
commencement of actions [for personal injury or damage
to property],” N. C. Gen. Stat. Ann. §§1–46, 1–52 (Lexis
2013), includes in the same paragraph, §1–52(16), both a
discovery rule and an absolute period of repose. Section
1–52(16) states that personal injury and property damage
claims
    “shall not accrue until bodily harm to the claimant or
    physical damage to his property becomes apparent or
    ought reasonably to have become apparent to the
    claimant . . . . Provided that no [claim] shall accrue
    more than 10 years from the last act or omission of
    the defendant giving rise to the [claim].”
The question presented is whether a federal statute on the
timeliness of suits for harm caused by environmental
contamination, 42 U. S. C. §9658, preempts North Caroli-
na’s 10-year repose provision.
  The federal statute concerns hazardous-waste-caused
injuries with long latency periods that can run 10 to 40
years. To ensure that latent injury claims would not
become time barred during the years in which the injury
remained without manifestation, Congress amended the
2                CTS CORP. v. WALDBURGER

                    GINSBURG, J., dissenting

Comprehensive Environmental Response, Compensation,
and Liability Act of 1980 (CERCLA), 42 U. S. C. §9601
et seq., to include a provision, §9658, on “actions under
state law for damages from exposure to hazardous sub-
stances.” See H. R. Conf. Rep. No. 99–962, pp. 87–88, 261
(1986) (hereinafter Conference Report) (problem centers
on when state limitations periods begin to run rather than
the number of years they run; Congress therefore estab-
lished “a [f]ederally-required commencement date”).
Captioned “Exception to State statutes,” §9658(a)(1) in-
structs that when the applicable state limitations period
specifies “a commencement date . . . earlier than the fed-
erally required commencement date,” the federal date
shall apply “in lieu of the date specified in [state law].”
   The Court in the case at hand identifies as the relevant
prescriptive period North Carolina’s 10-year repose provi-
sion. I agree. But as I see it, the later “federally required
commencement date,” §9658(a)(1), (b)(4), displaces the
earlier date state law prescribes.
   Section 9658(b)(3) defines “commencement date” as “the
date specified in a statute of limitations as the beginning
of the applicable limitations period.” Under North Caro-
lina law, that date is determined by the occurrence of
“the last act or omission of the defendant giving rise to
the [claim].” N. C. Gen. Stat. Ann. 1–52(16). The defini-
tion key to this controversy, however, appears in
§9658(b)(4)(A): “ ‘[F]ederally required commencement date’
means the date the plaintiff knew (or reasonably should
have known) that [her] injury . . . [was] caused . . . by the
hazardous substance . . . concerned.” Congress, in short,
directed, in §9658(a)(1), that the federally prescribed
discovery rule, set out in §9658(b)(4), shall apply “in lieu
of ” the earlier “commencement date” (the defendant’s
“last act or omission”) specified in N. C. Gen. Stat. Ann.
§1–52(16).
   Why does the Court fight this straightforward reading?
                 Cite as: 573 U. S. ____ (2014)           3

                   GINSBURG, J., dissenting

At length, the Court’s opinion distinguishes statutes of
limitations from statutes of repose. See ante, at 5–16. Yet
North Carolina itself made its repose period a component
of the statute prescribing periods for “the commencement
of actions.” §§1–46, 1–52(16). What is a repose period, in
essence, other than a limitations period unattended by a
discovery rule? See Senate Committee on Environment
and Public Works, Superfund Section 301(e) Study Group,
Injuries and Damages from Hazardous Wastes—Analysis
and Improvement of Legal Remedies, 97th Cong., 2d Sess.,
(pt. 1) 255–256 (Comm. Print 1982) (hereinafter Study
Group Report).
   The legislative history of §9658, moreover, shows why
the distinction the Court draws between statutes of limita-
tions and repose prescriptions cannot be what Congress
ordered. As the Court recognizes, ante, at 2–3, Congress
amended CERCLA to include §9658 in response to the
report of an expert Study Group commissioned when
CERCLA was enacted. That report directed its proposals
to the States rather than to Congress. It “recommend[ed]
that the several states enhance and develop common law
and statutory remedies, and that they remove unreasona-
ble procedural and other barriers to recovery in court
action for personal injuries resulting from exposure to
hazardous waste.” Study Group Report 255. The report
then made specific proposals. Under the heading “Stat-
utes of Limitations,” the Study Group proposed (1) “that
all [S]tates . . . clearly adopt the rule that an action ac-
crues when the plaintiff discovers or should have discov-
ered the injury or disease and its cause” and (2) that
States repeal “statutes of repose which, in a number of
[S]tates have the same effect as some statutes of limita-
tion in barring plaintiff ’s claim before he knows he has
one.” Id., at 255–256. Both measures are necessary, the
report explained, because “many of the hazardous wastes
are carcinogens” with “latency period[s] for the appearance
4                   CTS CORP. v. WALDBURGER

                       GINSBURG, J., dissenting

of injury or disease . . . likely to [run] for thirty years or
more.” Id., at 255.
  Beyond question, a repose period, like the 10-year period
at issue here, will prevent recovery for injuries with la-
tency periods running for decades. Thus, altering statutes
of limitations to include a discovery rule would be of little
use in States with repose prescriptions.
  Rather than await action by the States, Congress decid-
ed to implement the Study Group’s proposal itself by
adopting §9658. Ante, at 3. The Conference Report re-
lates the Study Group Report’s observation that “certain
State statutes deprive plaintiffs of their day in court”
because “[i]n the case of a long-latency disease, such as
cancer,” a limitations period that begins to run before the
plaintiff has discovered her injury frequently will make
timely suit impossible. Conference Report 261. The Con-
ference Report then states that “[t]his section”—§9658—
“addresses the problem identified in the [Study Group
Report].” Ibid. As the Study Group Report makes clear,
“the problem” it identified, to which the Conference Report
adverted, cannot be solved when statutes of repose remain
operative. The Court’s interpretation thus thwarts Con-
gress’ clearly expressed intent to fix “the problem” the
Study Group described.
  In lieu of uniform application of the “federally required
commencement date,” §9658(b)(4), the Court allows those
responsible for environmental contamination, if they are
located in the still small number of States with repose
periods,* to escape liability for the devastating harm they
cause, harm hidden from detection for more than 10 years.
Instead of encouraging prompt identification and remedia-
——————
  * See Conn. Gen. Stat. §§52–577, 52–584 (2013) (three years); Kan.
Stat. Ann. §60–513(b) (2005) (10 years); Ore. Rev. Stat. §12.115 (2013)
(10 years). See also Abrams v. Ciba Specialty Chemicals Corp., 659
F. Supp. 2d 1225, 1228–1240 (SD Ala. 2009) (discussing Alabama’s 20-
year common-law rule of repose and holding that §9658 preempts it).
                 Cite as: 573 U. S. ____ (2014)           5

                   GINSBURG, J., dissenting

tion of toxic contamination before it can kill, the Court’s
decision gives contaminators an incentive to conceal the
hazards they have created until the repose period has run
its full course.
   Far from erring, see ante, at 2, 10, the Fourth Circuit,
I am convinced, got it exactly right in holding that
§9658 supersedes state law contrary to the federally re-
quired discovery rule. I would affirm that court’s sound
judgment.